                      Case 1:20-cv-02353-CM Document 22 Filed 03/01/21 Page 1 of 1
                        Case 1:20-cv-02353-CM Document 21 Filed 02/24/21 Page 1 of 1

                               LAW OFFICES OF EDMOND J. PRYOR
EDMOND        J.   P RYOR•                         ~at&«,.                                     Legal Assistant
                                                   292 City Island Avenue                      JULIA D ECUFFA+
Associate                                          Bronx, New York 10464
WILJ.IAJ\il   G.    FORERO

                                                      718-829-0222
•Also Admitted in CT
                                                    FAX 718-829-0032
                                                    www.PryorLaw.com


       February 24, 2021

       VIA ECF
       Hon. Colleen McMahon, USDJ
       Southern District of New York
       Daniel Patrick Moynihan Courthouse
       500 Pearl Street
       New York, New York 10007-1 312

                     Re:     Lambert Grant v. Elmax Builders Supply, LLC
                             Case No. 20-cv-02353

       Dear Judge McMahon,

       This firm is counsel for Plaintiff in the above-referenced action. We write to the Court because
       there is currently a status conference scheduled for March 5, 2021. The parties have scheduled a
       settlement conference before Judge Aaron on March 16, 2021. Deposition of Plaintiff, if
       necessary, is scheduled for March 18, 2021. After confening with counsel for Defendant, both
       partjes agree that a status conference would be more productive if held sometime after the
       settlement conference and deposition. Therefore, Plaintiff requests an adjournment of the status
       conference, with the consent of Defendant, to a date after March 18, 2021.

       We thank the Court in advance for its assistance with this request.


      ~ Edmond J. Pryor
                                 t1e¥U
       Cc:           Via Email and ECF                                      ~    USDCSDNY
                     Morrison Cohen LLP
                     Jeffrey Englander, Esq.                                    OOCUMENr
                     Christopher Pendleton, Esq.                                ELECTRONICALLY FILED
                     Counsel for Defendant                                      OOC#:
                                                                                f>ATE F=-lL-ED_:_-+_
                                                                                                   ( ./-_
